     Case 3:19-cv-02119-DMS-AGS Document 18 Filed 11/12/19 PageID.991 Page 1 of 11


 1
 2
 3
 4
 5
 6
 7
 8                           UNITED STATES DISTRICT COURT
 9                         SOUTHERN DISTRICT OF CALIFORNIA
10
11     CRISTIAN DOE; DIANA DOE,                           Case No.: 3:19-cv-2119-DMS-AGS
12                          Petitioners-Plaintiffs,
                                                          ORDER GRANTING MOTION FOR
13     v.                                                 TEMPORARY RESTRAINING
                                                          ORDER
14     KEVIN K. McALEENAN, Acting
       Secretary of the Department of Homeland
15
       Security; et al.,
16                      Respondents-Defendants.
17
18
            This matter comes before the Court on Petitioners’ motion for temporary restraining
19
      order (“TRO”) to allow Petitioners access to their retained counsel prior to and during
20
      Petitioners’ non-refoulement interviews under the Government’s recently implemented
21
      Migrant Protection Protocols Program (“MPP” or “Remain in Mexico”). Under the MPP,
22
      asylum seekers like Petitioners who enter or seek admission to the United States by land
23
      from Mexico may be returned to Mexico where they must await the outcome of their
24
      immigration proceedings. An exception to the MPP exists where an asylum seeker can
25
      show he or she faces persecution or torture in Mexico, a showing they attempt to make
26
      during their non-refoulement interview. If successful, the individual is taken out of MPP
27
      and paroled or detained in the United States for the duration of their removal proceedings.
28

                                                      1
                                                                              3:19-cv-2119-DMS-AGS
     Case 3:19-cv-02119-DMS-AGS Document 18 Filed 11/12/19 PageID.992 Page 2 of 11


 1            Petitioners await their non-refoulement interview but allege Respondents are
 2    wrongfully denying them their right of access to retained counsel, both prior to and during
 3    their interview, in violation of their statutory rights under the Administrative Procedure
 4    Act (“APA”) and their rights under the First and Fifth Amendments to the United States
 5    Constitution.    Respondents have agreed not to conduct Petitioners’ non-refoulement
 6    interviews pending the Court’s determination of the present motion. Respondents argue
 7    the Court should deny the motion as the Court lacks jurisdiction to hear the matter, and in
 8    any event, there is no right of access to retained counsel prior to or during a non-
 9    refoulement interview.
10            The matter has been fully briefed and argued. For the reasons set forth below, the
11    Court concludes Petitioners have met their burden and are entitled to a TRO allowing them
12    access to their retained counsel before and during their non-refoulement interviews. The
13    APA, specifically 5 U.S.C. § 555(b), provides a right of access to retained counsel for such
14    interviews.
15                                                   I.
16                                         BACKGROUND
17            Petitioners’ declarations in support of their motion provide the following
18    background facts. Petitioners are the parents of a family of five children that fled their
19    home country of Guatemala after suffering extortion, death threats, and rape. (Mot. for
20    TRO at 14). Like many families, they traveled through Mexico to seek asylum in the
21    United States. (Id.) While in Mexico, Petitioners and their children were threatened at gun
22    point, assaulted, robbed, and stripped of their clothing. (Id.) Their attackers, masked men
23    seemingly clothed in Mexican government uniforms, threatened to kill Petitioners if they
24    reported the incident. (Id.) These threats have left Petitioners and their children terrified.
25    (Id.)
26            Upon entering the United States, Petitioners immediately requested asylum. (Id.)
27    Prior to December 2018, asylum seekers like Petitioners were placed in expedited removal
28    (“ER”) proceedings. 8 U.S.C. § 1225(b)(1). If they expressed a fear of persecution or

                                                    2
                                                                                3:19-cv-2119-DMS-AGS
     Case 3:19-cv-02119-DMS-AGS Document 18 Filed 11/12/19 PageID.993 Page 3 of 11


 1    torture upon removal to their country of origin, the asylum seekers were given a credible
 2    fear interview (“CFI”) to determine whether there was a significant possibility they were
 3    eligible for asylum. 8 U.S.C. § 1225(b)(1)(A)(i). If they passed the CFI, they were placed
 4    in full removal proceedings before an immigration judge (“IJ”) to present their asylum
 5    case. 8 U.S.C. §§ 1229a(c)(4), 1225(b)(1)(B)(ii). After December 2018, however, the
 6    MPP was instituted and the process changed.
 7          As noted, asylum seekers arriving on land from Mexico are now required under the
 8    MPP to remain in Mexico while their immigration proceedings are pending. (Res. to Mot.
 9    for TRO, Exs. 1, 4). If an asylum seeker expresses fear of returning to Mexico, then he or
10    she is detained by Customs and Border Protection (“CBP”) pending a non-refoulement
11    interview with a U.S. Citizenship and Immigration Services (“USCIS”) asylum officer to
12    determine whether they are more likely than not to face persecution or torture in Mexico.
13    (Mot. for TRO at 16.) While awaiting a non-refoulement interview, an asylum seeker does
14    not have the ability to communicate confidentially with retained counsel. (Id. at 17–18.)
15    Furthermore, retained counsel may not be present during non-refoulement interviews,
16    which are conducted telephonically and can last up to several hours. (Id. at 16, 17–18.)
17    See Compl., ¶ 144 (Respondent Department of Homeland Security “has a written policy
18    mandating a blanket denial of access to counsel to individuals subject to MPP who are in
19    its custody while awaiting and during non-refoulement interviews.”)) If an individual
20    passes the non-refoulement interview, they are removed from MPP and either released on
21    parole or detained in the United States, pending removal proceedings. Mot. for TRO at 17.
22    If the individual does not pass, they must await the outcome of their removal proceedings
23    in Mexico. (Id.)
24          In accordance with the MPP, Petitioners were returned to Mexico to await the
25    outcome of their removal proceedings. (Id.) While in Tijuana, Petitioners survived a
26    shoot-out that occurred outside their temporary shelter. (Id. at 15.) Because of this
27    violence and the trauma Petitioners experienced while traveling through Mexico,
28    Petitioners expressed a fear of returning to Mexico during an immigration proceeding on

                                                  3
                                                                             3:19-cv-2119-DMS-AGS
     Case 3:19-cv-02119-DMS-AGS Document 18 Filed 11/12/19 PageID.994 Page 4 of 11


 1    November 5, 2019. (Id. at 19.) Bound by the duty of non-refoulement, the United States
 2    placed Petitioners and their children in CBP detention to await their non-refoulement
 3    interviews.   (Id.)   During their detention, Petitioners have not been allowed to
 4    confidentially communicate with their retained counsel. (Id.) The same day on which they
 5    expressed a fear of returning to Mexico, Petitioners commenced the present action and filed
 6    the subject motion.
 7                                                 II.
 8                                          DISCUSSION
 9          Petitioners seek a TRO allowing them access to their retained counsel while in CBP
10    custody and during their non-refoulement interviews. Before turning to the merits and
11    other injunctive relief factors, the Court addresses Respondents’ various jurisdictional
12    arguments, including that there is no case or controversy under Article III, § 2 of the United
13    States Constitution as the case is moot and that Petitioners are not “in custody” for purposes
14    of habeas review under 28 U.S.C. § 2241.
15          Under Ninth Circuit law, the completion of activity is not the hallmark of mootness.
16    See, e.g., Neighbors of Cuddy Mountain v. Alexander, 303 F.3d 1059, 1065 (9th Cir. 2002)
17    (holding plaintiffs’ challenge to a timber sale is not moot, despite the completion of the
18    sale). A case is moot “only where no effective relief for the alleged violation can be given.”
19    Id. (citing Cantrell v. City of Long Beach, 241 F.3d 674, 678 (9th Cir. 2001)). Here, the
20    relief Respondents offered was both incomplete and inadequate. The day after Petitioners
21    filed their motion for TRO, Respondents offered Petitioners the opportunity to speak with
22    their counsel over the phone for 45 minutes and the telephonic presence of counsel during
23    their non-refoulement interview. (Res. to Mot. for TRO at 13; Rep. to Respondents Res. at
24    3). Petitioners’ counsel requested confidential communication with their clients consistent
25    with Petitioners’ asserted statutory and constitutional rights to counsel, and Respondents
26    refused. (Res. to Mot. for TRO at 13). Consequently, Petitioners’ counsel declined the
27    offer. (Id.) Petitioners remain in CBP detention and Respondents’ policy prohibiting
28

                                                    4
                                                                                3:19-cv-2119-DMS-AGS
     Case 3:19-cv-02119-DMS-AGS Document 18 Filed 11/12/19 PageID.995 Page 5 of 11


 1    access to retained counsel remains in effect. Therefore, effective relief for the alleged
 2    violation may still be given and the issue is not moot.
 3          Respondents’ argument that Petitioners are not “in custody” for purposes of 28
 4    U.S.C. § 2241 also fails. “Section 2241 requires a petitioner to be “in custody” at the time
 5    of filing for the federal courts to have jurisdiction over a habeas petition.” Smith v. U.S.
 6    Customs & Border Patrol Prot., 741 F.3d 1016, 1019 (9th Cir. 2014). A petitioner is “in
 7    custody” if he is subject to conditions that “significantly confine and restrain his freedom.”
 8    Jones v. Cunningham, 371 U.S. 236, 243 (1963). Petitioners are currently being held in
 9    CPB detention facilities. (Mot. for TRO at 18). Their freedom is clearly confined and
10    restrained: they cannot come and go as they please, they have little room to walk, and they
11    allege they are subjected to cold temperatures and lack access to basic necessities,
12    including toothpaste, hygiene products, and changes of clothing.             (Id. at 18–19.)
13    Respondents argue this kind of detention does not constitute “custody” because it is brief
14    and incidental to Petitioners’ removal proceedings. 1 Neither of these reasons, however,
15    confronts whether Petitioners are subject to conditions that significantly confine and
16    restrain their freedom. Given the allegations at issue, Petitioners are “in custody” for
17    purposes of § 2241. 2
18
19
      1
         Respondents also argue that if Petitioners are returned to Mexico under the MPP, then
20    they will not be considered “in custody.” This argument is beside the point. At the time
21    of their filing, Petitioners were in CBP custody, not in Mexico. (Mot. for TRO at 19.)
      2
        Respondents have raised other related meritless jurisdictional and procedural arguments,
22    including that Petitioners seek an advisory opinion and allege only speculative injury. As
23    discussed, the alleged deprivation of a statutory and constitutional right to counsel is a
      redressable injury. Seeking a determination that the right of access to retained counsel
24    exists and has been violated under the circumstances does not invite an advisory opinion.
25    Respondents also argue that Petitioners have no private right of action to sue for anything
      arising from the non-refoulement interview process, as the process was established to
26    satisfy “non self-executing” treaty obligations, citing among other things the Convention
27    Against Torture Act. But Petitioners are not suing under a treaty or related Act. Their
      claims arise under the APA and the Constitution of the United States. Finally, Respondents
28    argue that judicial review of international non-refoulement obligations is prohibited, citing
                                                    5
                                                                                3:19-cv-2119-DMS-AGS
     Case 3:19-cv-02119-DMS-AGS Document 18 Filed 11/12/19 PageID.996 Page 6 of 11


 1          With these findings, the Court turns to the TRO. The purpose of a TRO is to preserve
 2    the status quo before a preliminary injunction hearing may be held; its provisional remedial
 3    nature is designed merely to prevent irreparable loss of rights prior to judgment. Granny
 4    Goose Foods, Inc. v. Brotherhood of Teamsters & Auto Truck Drivers, 415 U.S. 423, 439
 5    (1974). The standard for issuing a temporary restraining order is identical to the standard
 6    for issuing a preliminary injunction. Lockheed Missile & Space Co., Inc. v. Hughes
 7    Aircraft Co., 887 F. Supp. 1320, 1323 (N.D. Cal. 1995).               Injunctive relief is an
 8    “extraordinary remedy that may only be awarded upon a clear showing that the plaintiff is
 9    entitled to such relief.” Winter v. Natural Res. Def. Council, Inc., 555 U.S. 7, 22 (2008).
10    To meet that showing, Petitioners must demonstrate “‘[they are] likely to succeed on the
11    merits, that [they are] likely to suffer irreparable harm in the absence of preliminary relief,
12    that the balance of equities tips in [their] favor, and that an injunction is in the public
13    interest.’” Am. Trucking Ass’ns v. City of Los Angeles, 559 F.3d 1046, 1052 (9th Cir. 2009)
14    (quoting Winter, 555 U.S. at 20).3 Each factor is met.
15    ///
16
17
18    the rule of “non-inquiry” and Prasoprat v. Benov, 421 F.3d 1009, 1016 (9th Cir. 2019)
19    (stating courts must refrain from second-guessing executive branch determinations
      “whether extradition should be denied on humanitarian grounds or on account of the
20    treatment that the fugitive is likely to receive upon his return to the requesting state.”) This
21    strawman argument fares no better than Respondents’ other arguments. Petitioners are not
      challenging an executive branch decision to return Petitioners to Mexico. Rather, they are
22    seeking to vindicate rights provided to them under federal law.
      3
23       The Ninth Circuit applies separate standards for injunctions depending on whether they
      are prohibitory, i.e. they prevent future conduct, or mandatory, i.e. “they go beyond
24    ‘maintaining the status quo[.]’” Hernandez v. Sessions, 872 F.3d 976, 997 (9th Cir. 2017).
25    To the extent Petitioners are requesting mandatory relief, that request is “subject to a higher
      standard than prohibitory injunctions,” namely that relief will issue only “when ‘extreme
26    or very serious damage will result’ that is not capable of compensation in damages,’ and
27    the merits of the case are not ‘doubtful.’” Id. at 999 (quoting Marlyn Nutraceuticals, Inc.
      v. Mucos Pharma GmbH & Co., 571 F.3d 873, 879 (9th Cir. 2009)). Under either standard,
28    Petitioners have met their burden for the reasons set out above.
                                                     6
                                                                                  3:19-cv-2119-DMS-AGS
     Case 3:19-cv-02119-DMS-AGS Document 18 Filed 11/12/19 PageID.997 Page 7 of 11


 1     A. Likelihood of Success
 2           “The first factor under Winter is the most important—likely success on the merits.”
 3     Garcia v. Google, Inc., 786 F.3d 733, 740 (9th Cir. 2015). While Petitioners carry the
 4     burden of demonstrating likelihood of success, they are not required to prove their case in
 5     full at this stage but only such portions that enable them to obtain the injunctive relief they
 6     seek. See Univ. of Texas v. Camenisch, 451 U.S. 390, 395 (1981).
 7           Here, Petitioners argue they are likely to succeed on the merits because under the
 8     APA “default provision,” they have a right of access to counsel of their choice during and
 9     before their non-refoulement interview. See 5 U.S.C. § 555(b) (“A person compelled to
10     appear in person before an agency or representative thereof is entitled to be accompanied,
11     represented, and advised by counsel . . . .”). Respondents argue that the Immigration and
12     Nationality Act (“INA”) supersedes the APA default provision, citing Marcello v. Bonds,
13     349 U.S. 302, 309 (1955), and Ardestani v. INS, 502 U.S. 129, 133 (1991), and that under
14     the INA, Petitioners are not permitted access to retained counsel before or during their
15     interview.
16           There are two flaws in Respondents’ argument.             First, neither Marcello nor
17     Ardestani stands for the proposition that the INA supersedes the APA in all immigration
18     proceedings. The Supreme Court in Marcello held that § 242(b) of the INA, the precursor
19     to the modern removal proceeding statute in 28 U.S.C. § 1229a, supplants the APA as “the
20     sole and exclusive procedure for deportation proceedings.” Marcello, 349 U.S. at 310.
21     The Court cited the INA’s “laborious adaption of the [APA] to the deportation process,
22     the specific points at which deviations from the [APA] were made, the recognition in the
23     legislative history of this adaptive technique and of the particular deviations, and the
24     direction in the statute . . . ” in determining the INA, and not the APA, governed. Id. The
25     Court in Ardestani, relying on its decision in Marcello, held that because plaintiff’s
26     deportation proceedings were not subject to the APA, plaintiff could not seek attorney fees
27     under the Equal Access to Justice Act. Ardestani, 502 U.S. at 134. Both cases deal
28     specifically with deportation proceedings, not immigration proceedings in general. This

                                                     7
                                                                                  3:19-cv-2119-DMS-AGS
     Case 3:19-cv-02119-DMS-AGS Document 18 Filed 11/12/19 PageID.998 Page 8 of 11


 1     distinction is significant: the INA lays out “a specialized’ and “very particularized”
 2     procedure for deportation proceedings, indicating congressional intent to displace the APA
 3     in the context of deportation proceedings. Marcello, 349 U.S. at 308–09. Where the INA
 4     is silent, however, there is no evidence of such congressional intent. See, e.g., Shaughnessy
 5     v. Pedreiro, 349 U.S. 48, 51 (1955) (holding that the INA does not supersede the APA’s
 6     right to judicial review because there is no language in the INA which “expressly
 7     supersedes or modifies” § 10 of the APA). In other words, if the INA does not provide
 8     the procedure, the APA default provisions necessarily still apply. See 5 U.S.C. § 559
 9     (“Subsequent statute may not be held to supersede or modify [the APA’s protection of the
10     right of access to retained counsel], except to the extent that it does so expressly.”).
11           The second flaw in Respondents’ argument is that even if the INA did supplant the
12     APA here, the INA does not address whether Petitioners have a right of access to counsel
13     prior to and during non-refoulement interviews. Respondents note that under the INA,
14     asylum seekers may consult with retained counsel prior to and during a CFI, but not during
15     expedited removal proceedings or primary or secondary inspections. See 8 C.F.R. §
16     208.30(d)(4) (stating that an asylum seeker may consult with a person prior to and during
17     her CFI); United States v. Barajas-Alvarado, 655 F.3d 1077, 1088 (9th Cir. 2011) (finding
18     “no legal basis for [the claim] that non-admitted aliens who have not entered the United
19     States have a right to representation” during expedited removal proceedings). By contrast,
20     there are no provisions addressing whether asylum seekers have access to retained counsel
21     prior to and during a non-refoulement interview.          (Res. to Mot. for TRO at 21).
22     Respondents argue this lack of mention necessarily means that asylum seekers do not have
23     such a right. The Court, however, disagrees. Where the INA is silent, the APA default
24     provisions necessarily apply; to hold otherwise would be to render the default provisions
25     obsolete. See 5 U.S.C. § 559 (stating subsequent statute may not supersede or modify the
26     APA unless “it does so expressly.”).
27           Access to retained counsel for a non-refoulement interview, which is undisputedly
28     not a part of formal removal proceedings, is not addressed in the INA. The INA, therefore,

                                                     8
                                                                                  3:19-cv-2119-DMS-AGS
     Case 3:19-cv-02119-DMS-AGS Document 18 Filed 11/12/19 PageID.999 Page 9 of 11


 1     has not expressly superseded the APA’s default provision concerning access to retained
 2     counsel. Consequently, § 555(b) of the APA applies. 4 For these reasons, the Court finds
 3     there is a likelihood of success on Petitioners’ statutory claim under the APA, 5 U.S.C. §
 4     555(b).5
 5     B. Irreparable Injury and Balance of Equities
 6          Turning to the next three factors, Petitioners must show they are “‘likely to suffer
 7    irreparable harm in the absence of preliminary relief[,]’” and demonstrate that “‘the balance
 8    of equities tips in [their] favor.’” Hernandez, 872 F.3d at 995 (quoting Winter, 555 U.S. at
 9    20). Petitioners have met their burden.
10          Petitioners allege that without access to counsel, they risk the irreparable harm of a
11    non-reviewable erroneous decision that forces them to return to Mexico to face persecution.
12    Petitioners emphasize the complexity of non-refoulement interviews that they—as
13    unsophisticated migrants in stressful and foreign circumstances—do not understand; and
14
15
      4
         The issue of whether access to retained counsel includes confidential, in-person
16    communication, as opposed to telephonic communication, has not been briefed in this case.
17    The parties should be prepared to address this issue in their preliminary injunction briefing.
      For the purposes of these Petitioners, however, the Court orders confidential, in-person
18    access to retained counsel prior to Petitioners’ non-refoulement interviews. See 5 U.S.C.
19    § 555(b) (“A person compelled to appear in person before an agency or representative
      thereof is entitled to be accompanied, represented, and advised by counsel . . . .”) (emphasis
20    added); Black’s Law Dictionary (11th ed. 2019) (defining accompany as “to go along with
21    (another)” or “to attend); United States v. McPhaul, 617 F. Supp. 58, 59 (W.D.N.C. 1985)
      (“Under 5 U.S.C. § 555(b), there is a right to have counsel present whenever a person is
22    compelled to appear.”). Petitioners seem to concede confidential, in-person access to
23    counsel is not required during the non-refoulement interview because “attorney
      participation in that interview does not require confidentiality and the interview itself is
24    telephonic, placing counsel on equal footing with the adjudicators.” (Rep. to Respondents
25    Res. at 3 n.2).
      5
        In light of Petitioners’ likelihood of success on their first claim for relief under the APA,
26    5 U.S.C. § 555(b) (right of access to retained counsel), the Court declines to address the
27    balance of Petitioners’ statutory and constitutional claims under the APA and First and
      Fifth Amendments to the United States Constitution. (See Class Action Complaint and
28    Petition for Writ of Habeas Corpus, Second through Fifth Claims for Relief, ECF No. 1.)
                                                     9
                                                                                 3:19-cv-2119-DMS-AGS
 Case 3:19-cv-02119-DMS-AGS Document 18 Filed 11/12/19 PageID.1000 Page 10 of 11


 1   that without access to their counsel, their ability to answer questions and meaningfully
 2   participate in the interview is significantly impaired.       Given the high stakes of the
 3   interview, the Court finds Petitioners have shown likelihood of irreparable harm.
 4         The same reasoning suggests the balance of hardships tips in Petitioners favor. In
 5   Respondents’ opposition, they raise the specter of national security, but fail to show how
 6   allowing access to counsel threatens security. At oral argument, Respondents’ counsel
 7   referenced logistical difficulties in allowing access to counsel, but provided no evidence in
 8   support. On the other hand, Petitioners face potential persecution and harm should they be
 9   returned to Mexico. The balance of these factors tips decidedly in favor of Petitioners.
10   C. Public Interest
11         The final factor for consideration is the public interest. See Hernandez, 872 F.3d at
12   996. To obtain the requested relief, “[p]laintiffs must demonstrate that the public interest
13   favors granting the injunction ‘in light of [its] likely consequences,’ i.e., ‘consequences
14   [that are not] too remote, insubstantial, or speculative and [are] supported by evidence.’”
15   Id. (quoting Stormans, Inc. v. Selecky, 586 F.3d 1109, 1139 (9th Cir. 2009)).
16         Here, the public interest is served by allowing Petitioners’ access to retained counsel
17   prior to and during their non-refoulement interviews. It would not be “‘in the public’s
18   interest to allow the [government] . . . to violate the requirements of federal law, especially
19   when there are not adequate remedies available.’” Ariz. Dream Act Coal. v. Brewer, 757
20   F.3d 1053, 1069 (9th Cir. 2014) (quoting Melendres v. Arpaio, 695 F.3d 990, 1002 (9th
21   Cir. 2012)). Given the procedural protections provided by the APA and the lack of
22   appealability of the non-refoulement interview, the public’s interest weighs in favor of
23   granting Petitioners motion.
24                                                  III.
25                                         CONCLUSION
26         For these reasons, Petitioners’ motion for temporary restraining order is granted.
27   Respondents may not conduct Petitioners’ non-refoulement interviews without first
28   affording them access to their retained counsel both before and during any such interview.

                                                   10
                                                                                3:19-cv-2119-DMS-AGS
 Case 3:19-cv-02119-DMS-AGS Document 18 Filed 11/12/19 PageID.1001 Page 11 of 11


 1         Pending before the Court are Petitioners’ motions for class certification and
 2   preliminary injunction. Respondents shall respond to the motions by November 27, 2019
 3   at 5:00 p.m., and Petitioners shall file their replies by December 6, 2019 at 5 p.m. The
 4   parties are ordered to meet and confer in person by no later than December 4, 2019 to
 5   attempt resolution of these matters. Absent resolution, the motions will be heard on
 6   December 13, 2019 at 1:30 p.m.
 7
 8         IT IS SO ORDERED.
 9
10   Dated: November 12, 2019
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                11
                                                                           3:19-cv-2119-DMS-AGS
